Citation Nr: 1028650	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  10-21 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Hodgkin's Lymphoma.

2.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been received.


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.

A claim for service connection for bilateral hearing loss was 
previously denied by the RO in August 2004.  Although notified of 
the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2009 rating decision in which the RO denied service 
connection for Hodgkin's Lymphoma and denied the petition to 
reopen a claim for service connection for bilateral hearing loss.  
In November 2009, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in April 2010, 
and the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in May 2010.

In March 2010, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.

The Board notes that, while the Veteran previously was 
represented by Disabled American Veterans, in December 2009, the 
Veteran granted a power-of-attorney in favor of Larry D. Schuh, a 
private attorney, regarding the claims on appeal.  The Veteran's 
current attorney has submitted written argument on his behalf.  
The Board recognizes the change in representation.

For the reason expressed below, the matters on appeal are being 
remanded to the RO.  VA will notify the Veteran when further 
action, on his part, is required.




REMAND

In October 2009, the Veteran requested a hearing before the 
Board.

In a June 2010 letter, the RO informed the Veteran that he was 
scheduled for a Board video-conference hearing at the RO.  Later 
in  June 2010,  the Veteran's attorney requested that VA cancel 
the video-conference hearing and reschedule the Veteran for an 
in-person Board hearing (Travel Board hearing) at the RO. 

As the RO schedules Travel Board hearings, a remand of this 
matter for the RO to schedule the requested Travel Board hearing 
is warranted.

Accordingly, these matters are hereby REMANDED to the RO for the 
following action:

The RO should schedule the Veteran for a 
Travel Board hearing at the earliest 
available opportunity. The RO should notify 
the appellant and his attorney of the date 
and time of the hearing, in accordance with 
38 C.F.R. § 20.704(b) (2009). After the 
hearing, the claims file should be returned 
to the Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 





Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


